EXHIBIT 10.1
 
 
 
 
 
 
 
 
2010 AMENDED AND RESTATED
 
HOOKER FURNITURE CORPORATION
 
SUPPLEMENTAL RETIREMENT INCOME PLAN


Effective as of
June 8, 2010
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


2010 AMENDED AND RESTATED
HOOKER FURNITURE CORPORATION
SUPPLEMENTAL RETIREMENT INCOME PLAN


Purpose


The Board of Directors of Hooker Furniture Corporation (the “Company”) has
determined that the adoption of the 2010 Amended and Restated Hooker Furniture
Corporation Supplemental Retirement Income Plan (the “Plan”) will assist it in
attracting and retaining those employees whose judgment, abilities and
experience will contribute to the Company’s continued progress.  The Plan is
intended to be unfunded and maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, as described under sections 201(2), 301(a)(3), and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  The Plan
shall be administered and construed in a manner that is consistent with this
intent.


The Plan was previously amended and restated, effective December 31, 2008 (the
“Prior Plan”) to make certain modifications required by changes in tax law and
to permit the Administrative Committee (as defined herein) to select individuals
for participation in the Plan.  The Company now wishes to amend and restate the
Prior Plan to further streamline the process by which the Administrative
Committee may designate Company employees for participation in the Plan.


Article I
Definitions


As defined herein, the following phrases or terms shall have the indicated
meanings:


1.1.           “Administrative Committee” means the Administrative Committee,
consisting of at least three employees of the Company as appointed by the Board,
which shall manage and administer the Plan in accordance with the provisions of
Article X.


1.2.           “Affiliate” means any entity that is (i) a member of a controlled
group of corporations as defined in Section 1563(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), determined without regard to Code Sections
1563(a)(4) and 1563(e)(3)(C), of which the Company is a member according to Code
Section 414(b); (ii) an unincorporated trade or business that is under common
control with the Company, as determined according to Code Section 414(c); or
(iii) a member of an affiliated service group of which the Company is a member
according to Code Section 414(m).


1.3.           “Beneficiary” means the person, persons, entity, entities or the
estate of a Participant entitled to receive a benefit under Section 3.6 of the
Plan on account of the Participant’s death.
 
 
1

--------------------------------------------------------------------------------

 


1.4.           “Board” means the Board of Directors of the Company.


1.5.           “Change in Control” means the date on which the Company at the
time of the event experiences a change in ownership (as described in subsection
(i)), or a change in effective control (as described in subsection (ii)):


(i)           any person or more than one person acting as a group acquires
beneficial ownership of Company stock that, together with the Company stock
already held by such person or group, represents more than 50 percent of the
total voting power of the Company stock; provided, however, that if any one
person or more than one person acting as a group is considered to own more than
50 percent of the total voting power of the Company stock, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company for purposes of this subsection (i); or


(ii)           a majority of members of the Board is replaced during a
twelve-consecutive-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that if any one person or more than
one person acting as a group is considered to effectively control the Company
for purposes of this subsection (ii), the acquisition of additional control of
the corporation by the same person or persons is not considered to cause a
change in the effective control for purposes of this subsection (ii).


For purposes of this Section 1.6, the term “group” shall have the same meaning
as in Section 13(d)(3) of the Act, modified to the extent necessary to comply
with Sections 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the Treasury
Regulations (or any successor provisions).  The term “beneficial ownership”
shall have the same meaning as in Rule 13d-3 promulgated under the Act, modified
to the extent necessary to comply with Section 1.409A-3(i)(5)(v)(iii) of the
Treasury Regulations (or any successor provision).  Notwithstanding anything in
this Section 2(e) to the contrary, an event which does not constitute a change
in the ownership or a change in the effective control of the Company, each as
defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any successor
provision), shall not constitute a Change of Control for purposes of this Plan.


1.6.           “Code” means the Internal Revenue Code of 1986, as amended.


1.7.           “Company” means Hooker Furniture Corporation, a Virginia
corporation, and any successor thereto by merger, purchase or otherwise.


1.8.           “Compensation Committee” means the Compensation Committee of the
Board.


1.9.           “Earnings” means the total base salary and bonuses paid by the
Company and any Affiliate to the Participant.  For purposes of this definition,
bonuses do not include any payment to a Participant to reimburse him in whole or
in part for any tax liability or any other special nonrecurring payment.
 
 
2

--------------------------------------------------------------------------------

 


1.10.           “Eligible Employee” means an employee of the Company or of an
Affiliate who is a member of a select group of management or highly compensated
employees of the Company, as described under Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA.


1.11.           “Effective Date” means June 8, 2010, the effective date of this
amendment and restatement.


1.12.           “Executive Officer” means an executive officer as determined in
accordance with the Company’s Compensation Committee Charter.


1.13.           “Final Average Monthly Earnings” means a Participant’s average
monthly Earnings during the 60 consecutive calendar month period ending on the
last day of the last full month immediately preceding or coinciding with the
date on which the Participant’s employment with the Company or an Affiliate
terminates.  Months completed prior to the Plan’s Effective Date shall be taken
into account in computing a Participant’s Final Average Monthly Earnings.  In
the event that a Participant does not have 60 consecutive full calendar months
of employment with the Company or an Affiliate, the average shall be based on
the Participant’s actual number of consecutive full calendar months of
employment.


1.14.           “Normal Retirement Age” means the Participant’s 65th birthday.


1.15.           “Participant” means an Eligible Employee selected for
participation in the Plan. An individual shall remain a Participant for so long
as the individual is entitled to receive a vested Supplemental Benefit under the
Plan.


1.16.           “Plan” means the 2010 Amended and Restated Hooker Furniture
Corporation Supplemental Retirement Income Plan.


1.17.           “Section 409A” means Code Section 409A.


1.18.           “Separation from Service” means a “separation from service” as
defined by Section 1.409A-1(h) of the Treasury Regulations promulgated under
Section 409A (or any successor provision thereto).


1.19.           “Specified Percentage” means the percentage of a Participant’s
Final Average Monthly Earnings ranging from twenty percent (20%) to forty (40%)
in increments of five percent (5%), as determined by the Administrative
Committee or Compensation Committee, as applicable.  The Specified Percentage of
each Participant shall be set forth in the Participant’s SRIP Participation
Agreement.  Notwithstanding the foregoing, the Compensation Committee in its
sole discretion may increase a Participant’s Specified Percentage above forty
percent (40%).


1.20.           “SRIP Participation Agreement” means the agreement approved by
the Administrative Committee, or Compensation Committee in the case of an
Executive Officer, evidencing an Eligible Employee’s participation in the Plan,
his or her Specified Percentage and any other terms unique to his or her
participation in the Plan.  Each Eligible Employee who is participating in the
Plan as of the Effective Date shall be provided with a SRIP Participation
Agreement that reflects his Specified Percentage as in effect immediately prior
to the Effective Date (and any other terms unique to his participation in the
Plan).
 
 
3

--------------------------------------------------------------------------------

 


1.21.           “Supplemental Benefit” means the benefit described in Article
III of the Plan.


1.22.           “Treasury Regulations” means the final, temporary or proposed
regulations issued by the Treasury Department and/or Internal Revenue Service as
modified in Title 26 of The United States Code of Federal Regulations.  Any
references made in the Plan to specific Treasury Regulations shall also refer to
any successor or replacement regulations thereto.


Article II
Participation


2.1.           In General.  The Administrative Committee shall designate
Eligible Employees who may participate in the Plan from time to time.  Once
designated for participation in the Plan, an Eligible Employee shall receive a
SRIP Participation Agreement and at that time shall become a Participant.  A
Participant shall continue to participate in the Plan until such date as the
Compensation Committee or Administrative Committee may declare that he is no
longer a Participant.


2.2.           Compensation Committee Approval.  Notwithstanding the foregoing,
in the event that an Eligible Employee selected for participation in the Plan is
an Executive Officer, the Administrative Committee shall promptly provide
written or electronic notification to the Chairman of the Compensation Committee
of such designation.  Such Eligible Employee shall receive a SRIP Participation
Agreement and commence participation in the Plan only after the Compensation
Committee has approved such Eligible Employee’s participation in the Plan.  A
Participant who is an Executive Officer shall continue to participate in the
Plan until such date as the Compensation Committee may declare that he is no
longer a Participant.


Article III
Amount and Payment of Benefits


3.1.           Supplemental Benefit for Participants.  A Participant’s
Supplemental Benefit shall be a monthly retirement benefit equal to the
Specified Percentage (as set forth in the Participant’s SRIP Participation
Agreement) of the Participant’s Final Average Monthly Earnings, payable in a
series of equal monthly payments for a period of one-hundred and eighty (180)
months following the Participant’s Separation from Service with the Company or
an Affiliate.  Notwithstanding the foregoing, the Compensation Committee must
approve the Specified Percentage (or any change thereto) of any Participant who
is an Executive Officer.
 
 
4

--------------------------------------------------------------------------------

 


3.2.           Entitlement to Benefit.  Each Participant shall be entitled to
receive the vested percentage of his Supplemental Benefit upon his Separation
from Service with the Company or an Affiliate.  A Participant shall become
vested in 75% of his Supplemental Benefit if he remains continuously employed
with the Company or an Affiliate until his attainment of age 60, and shall
become ratably vested in the remaining portion of his Supplemental Benefit if he
remains in continuous employment according to the following vesting schedule:
Attained
Age
Vested Percentage of the Supplemental
Benefit
60
75%
61
80%
62
85%
63
90%
64
95%
65
100%



Notwithstanding the forgoing, the Compensation Committee may in its discretion
designate that a Participant will be subject to a vesting schedule different
from the schedule contained in this Section 3.2.  Any such designation of an
alternative vesting schedule shall be described in the Participant’s SRIP
Participation Agreement.


3.3.           Time of Payment.  The vested portion of the Participant’s
Supplemental Benefit, if any, shall begin to be paid on the first day of the
month following the Participant’s Separation from Service or as soon thereafter
as is reasonably practicable, but no later than the fifteenth (15th) day of such
month.


3.4.           Pre-Retirement Survivor Benefit.  If a Participant dies while
employed by the Company and before commencement of payment of his vested
Supplemental Benefit, the Participant’s Beneficiary shall be entitled to a death
benefit equal to Participant’s vested Supplemental Benefit and payable in
accordance with Sections 3.1, and as applicable, 3.2.


3.5.           Post-Retirement Survivor Benefit.  If a Participant dies after
payment of his vested Supplemental Benefit has commenced, then the balance of
any remaining payment of his vested Supplemental Benefit shall continue to be
paid to his Beneficiary over the remaining period of such payments.


3.6.           Designation of Beneficiary.  A Participant may, at any time and
in a manner determined by the Administrative Committee, designate a beneficiary
and one or more contingent beneficiaries (which may include the Participant’s
estate) to receive any Supplemental Benefit which may be payable under this Plan
upon his death.  If the Participant does not designate a beneficiary or
contingent beneficiary, or if the beneficiary and the contingent beneficiaries
do not survive the Participant, such Supplemental Benefit shall be paid to the
Participant’s estate.  A Participant may revoke or change any designation made
under this Section 3.7 in a time and manner determined by the Administrative
Committee.
 
 
5

--------------------------------------------------------------------------------

 


3.7.           Change in Control.  Upon the occurrence of a Change in Control,
each Participant who has not yet begun to receive payment of his Supplemental
Benefit shall become fully vested in his Supplemental Benefit, and the present
value of each such Participant’s Supplemental Benefit shall be paid in a single
lump sum to the Participant (or his Beneficiary in the event of his death)
within no later than fifteen (15) days following the Change in Control.  In
addition, the present value of the unpaid balance of any Participant’s vested
Supplemental Benefit for which payment commenced prior to the Change in Control
shall be paid in a single lump sum to such Participant or his Beneficiary, as
applicable, within no later than fifteen (15) days following the Change in
Control.  For purposes of this Section 3.7, the present value of a Participant’s
Supplemental Benefit shall be determined by applying a discount rate equal to
the discount rate required to be applied for purposes of Code Section 280G and
applicable Treasury Regulations thereunder, as in effect on the date of the
Change in Control.
 
3.8.           Payment Delay for Specified Employees.  Notwithstanding anything
in the Plan to the contrary, if the Participant is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations and
other guidance thereunder, no payment may be made by reason of the Participant’s
Separation from Service before the date which is 6 months after the date of such
Participant’s Separation from Service (or, if earlier, the date of the
Participant’s death). Upon the expiration of the six-month deferral period
referred to in the preceding sentence or the Participant’s death, all payments
deferred pursuant to this Section 3.8 shall be paid to the Participant (or the
Participant’s Beneficiary in the event of the Participant’s death) in a lump
sum.  No interest shall be paid on the amounts for which payment is delayed
pursuant to this Section 3.8.  The determination of whether a Participant is a
“specified employee” for this purpose shall be made in accordance with Section
409A and Treasury Regulations thereunder and in accordance with guidelines
adopted by the Company for such purposes.

Article IV
Guarantees


The Company has only a contractual obligation to make payments of the benefits
described in Article III.  All benefits are to be satisfied solely out of the
general corporate assets of  the Company, which shall remain subject to the
claims of its creditors.  No assets of the Company will be segregated or
committed to the satisfaction of its obligations to any Participant or
Beneficiary under this Plan.  If the Company, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his rights
under the Plan will be forfeited.


Article V
Termination of Employment or Participation


5.1.           The Plan does not in any way limit the right of the Company or an
Affiliate at any time and for any reason to terminate the Participant’s
employment or terminate such Participant’s status as an Eligible Employee, or
limit the right of the Compensation Committee or Administrative Committee, as
applicable, pursuant to Article II to declare that a Participant shall no longer
be a Participant.  In no event shall the Plan, by its terms or by implication,
constitute an employment contract of any nature whatsoever between the Company
or an Affiliate and a Participant.
 
 
6

--------------------------------------------------------------------------------

 


5.2.           A Participant who ceases to be an Eligible Employee, whose
employment with the Company or an Affiliate is terminated or whom the
Compensation Committee or Administrative Committee, as applicable, declares is
no longer a Participant shall immediately cease to be a Participant under this
Plan and shall be entitled to receive the vested portion of his accrued
Supplemental Benefit, if any, subject to the provisions of Article III.  A
Participant on an authorized leave of absence from the Company or an Affiliate
shall not be deemed to have incurred a Separation from Service or to have lost
his status as an Eligible Employee for the duration of such authorized leave of
absence.  Any determination as to whether a Participant who is on an authorized
leave of absence has incurred a Separation from Service shall be made in
accordance with the applicable standards set forth in Section 409A.


5.3.           A Participant who ceases to be an employee of the Company or an
Affiliate and who is subsequently reemployed by the Company or an Affiliate
shall not accrue any additional benefits on account of such later service for
periods in which he is not a Participant.


Article VI
Termination, Amendment or Modification of Plan


6.1.           Except as otherwise specifically provided, the Board reserves the
right to terminate, amend or modify this Plan, wholly or partially, at any time
and from time to time.


6.2.           Section 6.1 notwithstanding, no action to terminate, amend or
modify the Plan shall be taken except upon written notice to each Participant to
be affected thereby, which notice shall be given not less than thirty (30) days
prior to such action.  Furthermore, no action to terminate, amend or modify the
Plan may eliminate or reduce in any way the vested portion of the Participant’s
accrued vested Supplemental Benefit.


6.3.           Any notice which shall be or may be given under the Plan shall be
in writing and shall be mailed by United States mail, postage prepaid.  If
notice is to be given to the Company, such notice shall be addressed to its
corporate offices; addressed to the attention of the Corporate Secretary.  If
notice is to be given to a Participant, such notice shall be addressed to the
Participant’s last known address.


Article VII
Other Benefits and Agreements


The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program maintained by the Company or any Affiliate for their
employees.  The Plan shall supplement and shall not supersede, modify or amend
any other plan or program of the Company or an Affiliate in which a Participant
is participating.
 
 
7

--------------------------------------------------------------------------------

 


Article VIII
Restrictions on Transfer of Benefits


No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void.  No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit.  If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Board, shall cease and terminate, and, in such event, the
Board may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Board may deem proper.


Article IX
Claims Procedures


9.1.           Any claim by a Participant or Beneficiary (the “claimant”) with
respect to eligibility, participation, contributions, benefits or other aspects
of the operation of the Plan shall be made in writing to the Administrative
Committee.
 
9.2.           If the claim is denied in whole or in part, the claimant shall be
furnished written notice of the denial of the claim within ninety (90) days
after the Administrative Committee’s receipt of the claim, or within one hundred
eighty (180) days after such receipt if special circumstances require an
extension of time.  If special circumstances require an extension of time, the
claimant shall be furnished written notice prior to the termination of the
initial ninety (90) day period which explains the special circumstances
requiring an extension of time and the day by which the Administrative Committee
expects to render the benefit determination.   A written notice of denial of the
claim shall contain the following information:


(a)           Specific reason or reasons for denial,


 
(b)
Specific reference to pertinent Plan provisions on which the denial is based,

 
 
(c)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the material or
information is necessary, and



 
(d)
A description of the Plan’s review procedures and the time limits applicable to
the procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following a denial upon review of the
claim.



9.3.           The claimant may appeal the denial of a claim by submitting a
written request for review to the Board, as the case may be, within sixty (60)
days following the date the claimant received written notice of the denial of
his or her claim.  The Board shall afford the claimant a full and fair review of
the decision denying the claim that takes into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial determination, and, if so requested, shall:


 
(a)
provide, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim, and



 
(b)
permit the claimant to submit written comments, documents, records and other
information relating to the claim.

 
 
8

--------------------------------------------------------------------------------

 
 
           9.4.           The decision on review by the Board shall be in
writing and shall be issued within sixty (60) days following receipt of the
request for review.  The period for decision may be extended to a date not later
than one hundred twenty (120) days after such receipt if the Board determines
that special circumstances require extension.  If special circumstances require
an extension of time, the claimant shall be furnished written notice prior to
the termination of the initial sixty (60) day period which explains the special
circumstances requiring an extension of time and the date by which the Board
expects to render its decision on review.  The decision on review shall include:


(a)           Specific reason or reasons for the adverse determination,


(b)           references to the specific Plan provisions on which the
determination is based,


 
(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claimant’s claim, and



 
(d)
a statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.



9.5.           For purposes of this Article IX, any action required or
authorized to be taken by the claimant may be taken by a representative
authorized in writing by the claimant to represent him.


Article X
Administration of the Plan


10.1.           The Plan shall be administered by the Administrative
Committee.  Subject to the provisions of the Plan, the Administrative Committee
may adopt such rules and regulations as may be necessary to carry out the
purposes hereof.  Except as specifically provided in Article IX, the
Administrative Committee’s interpretation and construction of any provision of
the Plan shall be final and conclusive.


10.2.           The Company shall indemnify and save harmless each member of the
Administrative Committee against any and all expenses and liabilities arising
out of his membership on such Administrative Committee, excepting only expenses
and liabilities arising out of his own willful misconduct.  Expenses against
which a member of the Administrative Committee shall be indemnified hereunder
shall include without limitation, the amount of any settlement or judgment,
costs, counsel fees, and related charges reasonably incurred in connection with
a claim asserted, or a proceeding brought or settlement thereof.  The foregoing
right of indemnification shall be in addition to any other rights to which any
such member may be entitled.
 
 
9

--------------------------------------------------------------------------------

 


10.3.           In addition to the powers hereinabove specified, the
Administrative Committee shall have the power to compute and certify the amount
and kind of benefits from time to time payable to Participants and their
Beneficiaries under the Plan, to authorize all disbursements for such purposes,
and to determine whether a Participant is entitled to a benefit under Article
III.


10.4.           To enable the Administrative Committee to perform its functions,
the Company shall supply full and timely information to the Administrative
Committee on all matters relating to the Earnings of all Participants, their
retirement, death or other cause for termination of employment, and such other
pertinent facts as the Committee may require.


Article XI
Miscellaneous


11.1.           The Plan shall be binding upon the Company and its successors
and assigns (subject to the powers set forth in Article VI) and upon a
Participant, his Beneficiary, and their respective assigns, heirs, executors and
administrators.


11.2.           To the extent not preempted by federal law, the Plan shall be
governed and construed under the laws of the Commonwealth of Virginia without
regard to the conflict of law provisions of any jurisdiction.


11.3.           Masculine pronouns wherever used shall include feminine pronouns
and the use of the singular shall include the plural.


11.4.           All amounts payable under the Plan shall be reduced for the
amounts required to be withheld pursuant to applicable federal, state or local
withholding tax requirements or any similar provisions.  Notwithstanding the
foregoing, the Company may, in its discretion, pay withholding taxes from other
amounts payable by the Company to a Participant or Beneficiary to the extent
such withholding taxes are due prior to the time that benefits are payable under
the Plan.


11.5           It is intended that this Plan comply with Section 409A and any
regulations, guidance and transition rules issued thereunder, and the Plan shall
be interpreted and operated consistently with that intent.  If the
Administrative Committee shall determine that any provisions of this Plan do not
comply with the requirements of Section 409A, the Administrative Committee shall
have the authority to amend the Plan to the extent necessary (including
retroactively) in order to preserve compliance with said Section 409A.  The
Administrative Committee shall also have the express discretionary authority to
take such other actions as may be permissible to correct any failures to comply
with Section 409A.
 
 
10

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, this instrument has been executed this 8th day of June,
2010.
 
 

  HOOKER FURNITURE CORPORATION       By:  /s/ E. Larry Ryder                    
     
Title: Executive Vice President - Finance
          and Administration and Chief Financial Officer

 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
INITIAL AGREEMENT


2010 Amended and Restated Hooker Furniture Corporation


Supplemental Retirement Income Plan


Participation Agreement


This Participation Agreement for the 2010 Amended and Restated Hooker Furniture
Corporation Supplemental Retirement Income Plan (the “SRIP Participation
Agreement”) is entered into this ___ day of __________, 2010, by and between
Hooker Furniture Corporation (the “Company”), a Virginia Corporation and
[PARTICIPANT] (the “Participant”).


WHEREAS, the Participant is an “Eligible Employee” of the Company (as defined in
the 2010 Amendment and Restatement of the Hooker Corporation Supplemental
Retirement Income Plan (the “Plan”)) and has been selected to participate in the
Plan; and


WHEREAS, the Company and the Participant have agreed to enter into this SRIP
Participation Agreement pursuant to Section 2 of the Plan to establish certain
rights and obligations of the parties.


NOW, THEREFORE, the parties agree as follows:


1.  
Acceptance of the Plan.  The Participant accepts participation in the Plan, the
terms of which are hereby fully incorporated by reference, and acknowledges
receipt of a copy of the Plan and agrees to be bound by such Plan.  In the event
of a conflict between the SRIP Participation Agreement and the Plan, the Plan
shall control.  The Administrative Committee retains the absolute right to
interpret the Plan and the SRIP Participation Agreement, and all decisions by
the Administrative Committee on such interpretations shall be final and binding
and shall not be subject to review.  Any capitalized terms used in this SRIP
Participation Agreement shall have the same definitions set forth in the Plan.



2.  
The Participant.  The Participant’s full name, address, and social security
number are as follows:



Name:
Address:


Telephone:
Social Security Number:


3.  
Effective Date.  The effective date for the Participant’s participation in the
Plan shall be [DATE].

 
 
12

--------------------------------------------------------------------------------

 
 
4.  
Specified Percentage.  Pursuant to Section 3.1 of the Plan and subject to the
provisions set forth herein and in the Plan, the Participant’s Specified
Percentage shall be ______% effective as of the date first written above.



5.  
[INSERT ANY OTHER SPECIAL TERMS]



Neither the Participant, nor any Beneficiary named under the Plan, may transfer,
assign, anticipate, hypothecate, or otherwise encumber any part or all of the
amounts payable under the Plan and this SRIP Participation Agreement, and any
attempt to assign or transfer any benefit shall be null and void.


This SRIP Participation Agreement cannot be amended, altered, or modified,
except by written instrument signed by the Company and the Participant or
successors or assigns, and may not be terminated except with the written consent
of the Company and the Participant.


IN WITNESS WHEREOF, the parties have executed this SRIP Participation Agreement
on the date first written above.


 

  HOOKER FURNITURE CORPORATION       By:  ________________________      
Title:________________________           PARTICIPANT  
By:  ________________________

 
 
13

--------------------------------------------------------------------------------

 


REPLACEMENT AGREEMENT


2010 Amended and Restated Hooker Furniture Corporation


Supplemental Retirement Income Plan


Participation Agreement


This Participation Agreement for the 2010 Amended and Restated Hooker Furniture
Corporation Supplemental Retirement Income Plan (the “SRIP Participation
Agreement”) is entered into this ___ day of __________, 2010, by and between
Hooker Furniture Corporation (the “Company”), a Virginia Corporation and
[PARTICIPANT] (the “Participant”) (collectively, the “Parties”).


WHEREAS, the Participant is an “Eligible Employee” of the Company (as defined in
the 2010 Amendment and Restatement of the Hooker Corporation Supplemental
Retirement Income Plan (the “Plan”)) and has been selected to participate in the
Plan;


WHEREAS, the Participant is currently participating in the Plan pursuant to a
SRIP Participation Agreement previously entered into between the Company and the
Participant and the Parties wish to supercede and replace such agreement with
this SRIP Participation Agreement; and


WHEREAS, the Company and the Participant have agreed to enter into this SRIP
Participation Agreement pursuant to Section 2 of the Plan to establish certain
rights and obligations of the parties.


NOW, THEREFORE, the parties agree as follows:


1.  
Acceptance of the Plan.  The Participant accepts participation in the Plan, the
terms of which are hereby fully incorporated by reference, and acknowledges
receipt of a copy of the Plan and agrees to be bound by such Plan.  In the event
of a conflict between the SRIP Participation Agreement and the Plan, the Plan
shall control.  The Administrative Committee retains the absolute right to
interpret the Plan and the SRIP Participation Agreement, and all decisions by
the Administrative Committee on such interpretations shall be final and binding
and shall not be subject to review.  Any capitalized terms used in this SRIP
Participation Agreement shall have the same definitions set forth in the Plan.



2.  
The Participant.  The Participant’s full name, address, and social security
number are as follows:



Name:
Address:


Telephone:
Social Security Number:
 
 
14

--------------------------------------------------------------------------------

 


3.  
Effective Date.  The effective date for the Participant’s participation in the
Plan shall be [DATE].



4.  
Specified Percentage.  Pursuant to Section 3.1 of the Plan and subject to the
provisions set forth herein and in the Plan, the Participant’s Specified
Percentage shall be ______% effective as of the date first written above.



5.  
[INSERT ANY OTHER SPECIAL TERMS]



Neither the Participant, nor any Beneficiary named under the Plan, may transfer,
assign, anticipate, hypothecate, or otherwise encumber any part or all of the
amounts payable under the Plan and this SRIP Participation Agreement, and any
attempt to assign or transfer any benefit shall be null and void.


This SRIP Participation Agreement cannot be amended, altered, or modified,
except by written instrument signed by the Company and the Participant or
successors or assigns, and may not be terminated except with the written consent
of the Company and the Participant.


This SRIP Participation Agreement supercedes and replaces and SRIP Participation
Agreement previously entered into between the Company and the Participant.


IN WITNESS WHEREOF, the parties have executed this SRIP Participation Agreement
on the date first written above.
 
 

  HOOKER FURNITURE CORPORATION       By:  ________________________      
Title:________________________           PARTICIPANT  
By:  ________________________

 
 
15

--------------------------------------------------------------------------------

 
 